Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claim 1  is the inclusion of the limitations of 
“wherein the fuel injector (6) includes a plurality of fuel injection holes (6b) (6c), when
viewed in a direction parallel to a cylinder central axis (1b), a direction orthogonal to an injection port central axis (9a) is taken as a lateral direction, the plurality of fuel injection holes (6b) (6c) includes a single fuel injection hole (6b) in a center and a pair of fuel injection holes (6c) (6c) disposed on both sides thereof in the lateral direction, an injection of the liquid fuel (5) from the single fuel injection hole (6b) is directed toward the main combustion chamber (2a) via an inside of a center in a left-right direction of the vortex chamber and an inside of the injection port (9) in this order, injection directions of the liquid fuel (5) from the pair of fuel injection holes (6c) (6c) are toward an inner surface of both sides in the lateral direction of the vortex chamber located on both sides in the lateral direction of the injection port (9), and the pair of fuel injection holes (6c)
(6c) have smaller hole diameters than the single fuel injection hole (6b).” that the prior art of record neither taught nor suggested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.